In the
United States Court of Appeals
              For the Seventh Circuit
                         ____________

Nos. 01-3068, 01-3454
RUBEN GOMEZ-CHAVEZ,
                                             Plaintiff-Appellant,
                                            Petitioner-Appellant,
                                v.


BRIAN PERRYMAN, DISTRICT DIRECTOR,
                                             Defendant-Appellee,
                               and

IMMIGRATION AND NATURALIZATION SERVICE,
                                            Respondent-Appellee.
                         ____________
          Appeals from the United States District Court
      for the Northern District of Illinois, Eastern Division.
           No. 01-C-5768—Suzanne B. Conlon, Judge.
                         ____________
              Petition to Review Decision of the
            Immigration and Naturalization Service.
                    File No. A 75 897-228.
                         ____________
  ARGUED JANUARY 24, 2002—DECIDED OCTOBER 24, 2002
                    ____________


 Before EASTERBROOK, RIPPLE, and DIANE P. WOOD, Circuit
Judges.
2                                    Nos. 01-3068, 01-3454

  DIANE P. WOOD, Circuit Judge. Ruben Gomez-Chavez
entered the United States illegally some time after he had
been summarily removed from the country and ordered not
to return for a period of five years. When the INS learned
that he was back, it reinstated the earlier order of re-
moval, which then triggered an even more streamlined
new removal process. After some procedural confusion,
we granted a stay of the new order pending the result
of this appeal. We now affirm the decision of the district
court.


                             I
  Gomez-Chavez, a Mexican national, was detained on
January 30, 1999, while attempting to enter the United
States unlawfully with a fraudulent passport. He was
placed in expedited removal proceedings pursuant to 8
U.S.C. § 1225(b)(1) and charged with being inadmissible
as a noncitizen. In a proceeding that very day before im-
migration inspector Ernesto Aguirre, Gomez-Chavez was
asked a number of questions to determine his identity,
citizenship, and admissibility. (Apparently this took place
in English; Gomez-Chavez was assisted by neither an in-
terpreter nor an attorney.) He admitted all pertinent facts,
including his identity and the manner in which he had
procured the fraudulent passport. Specifically, he con-
fessed that he had purchased a birth certificate and social
security card in the name of Carmelo Hernandez for $800.
He then used the documents to obtain a passport. On this
basis, the INS found him ineligible for admission to the
United States and barred him from entering without the
Attorney General’s consent for a period of five years. The
removal was conducted pursuant to § 1225(b)(1), which
permits immigration officers to order aliens removed with-
out further hearings or review unless the alien indicates
an intention to apply for asylum. Gomez-Chavez was de-
Nos. 01-3068, 01-3454                                    3

ported on that day, January 30, 1999, without ever receiv-
ing a full-blown administrative hearing.
  These proceedings did not make much of an impres-
sion on him, because less than a month after his removal,
Gomez-Chavez reentered the United States. He did so
even though he had signed documents warning him that
an unauthorized reentry would put him at risk of a crim-
inal prosecution, and subsequent sentence of two to twen-
ty years in prison and fines up to $250,000. On March 5,
1999, he married Sonia Martinez, a United States citi-
zen. Two months later, Martinez filed a Form I-30 with the
INS seeking to classify Gomez-Chavez as an immediate
family member. At the same time, Martinez and Gomez-
Chavez also filed a form I-485 application to adjust Gomez-
Chavez’s status to that of an alien lawfully admitted
for permanent residence. Despite the existence of the Jan-
uary 30 removal order (about which it seemed to be un-
aware), on June 1, 1999, the INS issued an Employment
Authorization Card to Gomez-Chavez and renewed the
card twice, on April 20, 2000, and April 5, 2001.
  On July 18, 2001, Gomez-Chavez and Martinez attended
an interview conducted by the INS in conjunction with
the application for adjustment of status. During the in-
terview, the INS agent realized that Gomez-Chavez had
reentered the country illegally. This led to the immedi-
ate reinstatement of the January 30 removal order, un-
der the authority of 8 U.S.C. § 1231(a)(5), which reads as
follows:
   If the Attorney General finds that an alien has reen-
   tered the United States illegally after having been
   removed . . . the prior order of removal is reinstated
   from its original date and is not subject to being re-
   opened or reviewed, the alien is not eligible and may
   not apply for any relief under this chapter, and the
   alien shall be removed under the prior order at any
   time after the reentry.
4                                      Nos. 01-3068, 01-3454

Gomez-Chavez was released on July 19, 2001, and ordered
to report back to the INS on August 2, 2001, for removal
without a hearing pursuant to 8 C.F.R. § 241.8. It was
at that point that he began the proceedings that have
brought the case before us now, which we conclude were
ineffective to avoid the current removal order.


                              II
  In order to clarify where this case presently stands, we
must review its rather messy history from the time of
the July 19, 2001, order of reinstatement forward. On
July 25, 2001, Gomez-Chavez filed an I-212 application
with the INS for permission to reapply for admission into
the United States after removal. He also filed a com-
plaint for mandamus and declaratory judgment in the
district court. On August 8, 2001, the district court dis-
missed the complaint for lack of jurisdiction, on the ground
that all challenges to removals belonged only in the
court of appeals upon a timely petition for review. Gomez-
Chavez then promptly filed a notice of appeal from that
decision to this court, which was docketed on August 8,
2001, and assigned Case Number 01-3068. By order of Au-
gust 9, 2001, we dismissed that appeal for lack of juris-
diction. When asked to clarify, we stated that the INS
“decision dated July 18, 2001, constitutes a decision of
the Attorney General to execute a removal order and
therefore this court’s jurisdiction is barred by 8 U.S.C.
§ 1252(g).”
  Gomez-Chavez then returned to the district court, ask-
ing it to reconsider its decision in light of this court’s rul-
ing. At that time, he also filed a motion for leave to file
a first amended complaint to add a habeas corpus claim. On
August 21, 2001, the district court denied his motion to
reconsider and on September 7, 2001, it denied his mo-
tion for leave to file a first amended complaint. This time,
Nos. 01-3068, 01-3454                                      5

when Gomez-Chavez filed his notice of appeal, we granted
a stay of his deportation pending the results of this appeal.
  Although the district court was clearly correct to reject
Gomez-Chavez’s efforts to proceed by way of mandamus,
declaratory judgment, and habeas corpus, it was also cor-
rect earlier when it told Gomez-Chavez that his challenge
to the INS’s removal order belonged in this court. What
should have happened then, in Appeal No. 01-3068, is an
examination of the arguments Gomez-Chavez was mak-
ing to see if he was really challenging only the remov-
al order, or if his appeal raised issues not covered by
§ 1252(g). Although the 1996 Amendments generally fore-
closed judicial review of deportation orders by way of
habeas corpus in the district court, in certain cases aliens
may petition the court of appeals directly for review of
INS removal determinations. LaGuerre v. Reno, 164 F.3d
1035, 1038-40 (7th Cir. 1998). This is true even if, as in
Gomez-Chavez’s case, there was never a hearing before an
immigration judge or the district court. Id. Thus, Gomez-
Chavez was entitled to petition this court for review of
the July 19 order reinstating the order of removal. We
think that the best way to remedy this problem is to
recall the mandate in No. 01-3068, and re-open that ap-
peal. With respect to the present appeal, No. 01-3454, we
affirm the district court’s judgment.


                            III
  Although these steps bring the merits of Gomez-Chavez’s
appeal before us, we conclude that nothing he has pre-
sented entitles him to relief from the INS’s order. Gomez-
Chavez’s primary claim is that the INS is now im-
properly refusing to adjudicate his I-212 application for
waiver of inadmissibility. But this argument fits square-
ly within the steps covered by the prohibition on judi-
cial review found in 8 U.S.C. § 1252(g). Under § 1252(g),
6                                    Nos. 01-3068, 01-3454

courts are barred from reviewing discretionary decisions
to “commence proceedings, adjudicate cases, or execute re-
moval orders.” Reno v. American-Arab Anti-Discrimination
Comm., 525 U.S. 471, 482 (1999); Chapinski v. Ziglar, 278
F.3d 718, 721 (7th Cir. 2002); Singh v. Reno, 182 F.3d
504, 508-09 (7th Cir. 1999). These strict limitations apply
not only to the Attorney General’s positive actions, but
also to his refusals to take action. Alvidres-Reyes v. Reno,
180 F.3d 199, 205 (5th Cir. 1999). An alien attempting
to achieve judicial review of such discretionary measures
may not avoid the § 1252(g) bar by the simple expedient
of recharacterizing a claim as one challenging a refusal to
act. Cardoso v. Reno, 216 F.3d 512, 516 (7th Cir. 2000).
  Although § 1252(g) bars Gomez-Chavez from obtaining
an order commanding the INS to adjust his status or
precluding his removal, this does not mean that the courts
have ceased to exist for cases in which a true miscarriage
of justice may be occurring. LaGuerre v. Reno, 164 F.3d
at 1040. For example, the Supreme Court held in INS v.
St. Cyr, 533 U.S. 289 (2001), that the district courts con-
tinue to have jurisdiction under 28 U.S.C. § 2241 to enter-
tain habeas corpus petitions based on pure questions of
law. Furthermore, the observation in this court’s decision
in Yang v. INS, 109 F.3d 1185 (7th Cir. 1997), remains
true: the review-preclusion provisions in the 1996 amend-
ments to the immigration laws do not preclude the court
of appeals from determining whether the alien is being
removed for a permissible reason. Thus, the agency does
not have the “final say on constitutional matters”; instead,
that power rests with the courts. Singh, 182 F.3d at
510. Following this line of cases, Gomez-Chavez argues
that the removal without a hearing violates his due proc-
ess rights under the Fifth Amendment.
  As a preliminary matter, we note that Gomez-Chavez is
unquestionably correct when he asserts that aliens, even
those illegally present in the United States, are “persons”
Nos. 01-3068, 01-3454                                     7

within the meaning of the Fifth and Fourteenth Amend-
ment due process clauses. See Zadvydas v. Davis, 533 U.S.
678, 693 (2001) (“[A]liens who have once passed through
our gates, even illegally, may be expelled only after pro-
ceedings conforming to traditional standards of fairness
encompassed in due process of law.”) (quoting Shaughnessy
v. Mezei, 345 U.S. 206, 212 (1953)); Plyler v. Doe, 457 U.S.
202, 210 (1982) (rejecting argument that undocumented
aliens, because of their immigration status, are not covered
by the Fourteenth Amendment, and observing that “[w]hat-
ever his status under the immigration laws, an alien is
surely a ‘person’ in any ordinary sense of the term. Aliens,
even aliens whose presence in this country is unlawful,
have long been recognized as ‘persons’ guaranteed due
process of law by the Fifth and Fourteenth Amendments.”);
Hampton v. Mow Sun Wong, 426 U.S. 88, 101-02 (1976)
(striking down Civil Service Commission regulations ex-
cluding lawful resident aliens from most federal ser-
vice, as a violation of the Fifth Amendment’s due process
clause); Galvan v. Press, 347 U.S. 522, 530-31 (1954) (up-
holding a statute requiring deportation of aliens who
had been members of the Communist Party, but reaf-
firming the proposition that “the Executive Branch of the
Government must respect the procedural safeguards of
due process” when it implements policies relating to
aliens). The key question for almost all due process prob-
lems, however, is how much in the way of formalities is
required in the particular situation before the court. See,
e.g., Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976).
  Here, it is important to bear in mind that we are deal-
ing with immigration policy, which has traditionally
been the province of the political branches. The United
States has a compelling interest in the efficient and even-
handed administration of the laws regulating the admis-
sion of foreigners to this country and, in cases where it
becomes necessary, removal of anyone who had no right to
8                                   Nos. 01-3068, 01-3454

be here, or who has forfeited that right by his or her
conduct. Balanced against that strong federal interest is
Gomez-Chavez’s liberty interest in remaining in the United
States and the probability of error. But he can have no
liberty interest in remaining in violation of applicable
United States law. Furthermore, it is important that in
this case we are dealing with an order reinstating a
prior order of removal. We agree with the other circuits
that have considered the question that our jurisdiction in
such an instance extends only to the question whether
the reinstatement order was properly entered; we cannot
look behind that order to the underlying removal order.
See Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th
Cir. 2002) (adopting this rule and citing cases from oth-
er circuits).
  A reinstatement procedure is quite limited in scope,
and thus does not require elaborate procedures. The INS
must determine only (1) the identity of the alien, (2)
whether she was subject to a prior removal order, and (3)
the terms on which she left and reentered the country.
Gomez-Chavez does not dispute that all three of these
matters were ascertained, and ascertained accurately, at
the July 18 proceeding. He argues instead that the rein-
statement process is unconstitutional because the deter-
minations are made not by judicial officials, but by admin-
istrative officials.
  Gomez-Chavez has not, however, given a complete de-
scription of the process. True, it is an INS administra-
tive official who determines whether the reinstatement
criteria are met, but after the agency has acted, the alien
is entitled to direct judicial review in the court of ap-
peals. This is hardly an unusual pattern, even if the
agency processes here were more truncated than many.
Although we may not grant immigration inspectors the
same fact-finding deference as we would immigration
judges, there is a presumption that the immigration in-
Nos. 01-3068, 01-3454                                     9

spectors are not biased. Marcello v. Bonds, 349 U.S. 302,
313-14 (1955). In either case we look to see if the official
abided by the agency rules as well as the Constitution. We
need not decide what kind of procedures would have
been necessary if, upon the INS official’s apparent dis-
covery of irregularities in Gomez-Chavez’s situation, he
had immediately challenged the accuracy of that deter-
mination (for example, by arguing that the official had
the wrong person, or that the five-year time period had
run, or that he had obtained the Attorney General’s per-
mission, etc.). If these points come up only on appeal,
because of the summary nature of the initial proceeding,
it may still not be too late to explore the facts. The
Ninth Circuit has adopted a procedure, which the INS
urges us to approve as well, under which a case with
disputed facts may be transferred to the district court
pursuant to 28 U.S.C. § 2347(b)(3) for a hearing. See Gallo-
Alvarez v. Ashcroft, 266 F.3d 1123, 1129 (9th Cir. 2001).
  This case is not the one in which we need to decide
whether the method supported by the Gallo-Alvarez court
is the best way to address problems with the reinstate-
ment proceeding, or if other steps might be preferable.
Here, no additional fact-finding is necessary, because
there are simply no disputed facts that could make a
difference for Gomez-Chavez. At argument Gomez-Chavez’s
counsel admitted that the sole reason for requesting a
hearing at this time was to obtain a waiver under I-212
from the removal proceedings. If his I-212 application were
approved, then Gomez-Chavez could have his I-485 ap-
plication for adjustment of status renewed. But the INS
was entitled to proceed on the basis of the earlier order
and to avoid rewarding Gomez-Chavez for his illegal
reentry (which it facilitated for a time by granting work
permits, before it detected the problem). Gomez-Chavez
remains removable despite his I-212 application.
10                                   Nos. 01-3068, 01-3454

                            IV
  We note finally that the INS conceded at oral argument
that one legitimate avenue remains for Gomez-Chavez.
The Attorney General has the power, conferred by 8
U.S.C. § 1182(a)(9)(B)(v), to waive the statute’s general
prohibition upon readmission to the United States for
aliens subject to an order of removal, if the person is the
spouse or child of a U.S. citizen or lawful permanent
resident alien, and if the refusal of admission “would re-
sult in extreme hardship to the citizen or lawfully resi-
dent spouse or parent of such alien.” Id. The Attorney
General has sole and unreviewable discretion to grant
any such waiver. Nonetheless, according to INS counsel,
Gomez-Chavez would be able to apply for a waiver from a
location outside the United States, and we have no way
of knowing how the Attorney General might respond.
  We therefore recall the mandate in our prior order in
this matter, No. 01-3068, and reinstate that appeal. On
the merits, we decline to disturb the INS order reinstat-
ing the removal order and requiring Gomez-Chavez’s
immediate departure from the United States. We also
AFFIRM the district court’s order in No. 01-3454 dismiss-
ing the complaint.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—10-24-02